Citation Nr: 0708125	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for chronic lumbosacral strain.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1998 to August 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The veteran also initiated an appeal on the RO's decision to 
deny service connection for sciatica.  In a November 2005 
rating decision, the RO granted service connection for right 
sacroiliac joint dysfunction, also claimed as sciatica, or 
pain and numbness of the right leg, as secondary to the 
service-connected lumbosacral strain.  The RO assigned a 10 
percent rating for this neurological disability, effective 
from August 2004.  The veteran was notified of this award and 
her appellate rights, but she did not appeal the decision.  
Thus, the sole issue for consideration in this document is a 
higher rating for the chronic lumbosacral strain.    


FINDING OF FACT

Chronic lumbosacral strain is manifested by forward flexion 
limited to 50 degrees by functional loss due to pain.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.71a, 
Diagnostic Code 5237 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran in August 2004 with 
content-complying VCAA notice on the underlying claim of 
service connection for low back strain.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. 


§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for the initial higher rating for lumbosacral 
strain.  Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing but she never 
requested a hearing.  The RO has obtained the service medical 
records and the VA records.  She has not identified any 
private records for the RO to obtain on her behalf.    

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in July 2004 (pre-
discharge) and August 2005 (fee-basis, post-discharge), 
specifically to evaluate the nature and severity of the low 
back condition.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The service-connected chronic lumbosacral strain is rated 10 
percent disabling ever since service connection was 
established in August 2004, and it is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, for lumbosacral strain.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, the criteria for the next higher 
rating, 20 percent, requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  
The criteria for the next higher rating, 40 percent, requires 
forward flexion of 30 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

In this case, the veteran underwent two VA examinations, one 
in July 2004 just prior to her military discharge and one in 
August 2005.  On both examinations, the range of motion of 
the lumbar spine was limited.  In July 2004, the clinical 
findings showed the following:  forward flexion was limited 
to 90 degrees with pain beginning at 50 degrees; extension 
was to 30 degrees with pain beginning at 20 degrees; lateral 
flexion was to 30 degrees on the left and right with pain 
beginning at 20 degrees; and rotation was to 35 degrees on 
the left and right with pain beginning at 25 degrees.  In 
August 2005, clinical findings showed that forward flexion 
was limited to 70 degrees and that the other ranges of motion 
(extension, right and left lateral flexion, and right and 
left rotation) were all limited to 30 degrees each.  Such was 
further limited by pain after repetitive use, and in terms of 
degrees the additional limitation could not be given without 
resorting to speculation.  

Other VA medical records in the file show that the veteran 
was seen on an outpatient basis for constant low back pain 
for which she received sacroiliac joint injections.  Range of 
motion was not quantified in terms of degrees.  At a physical 


therapy session in January 2005, the veteran had guarded 
movement of her entire body.  On a consultation in February 
2005, the veteran was described as being very functional, 
very athletic, and in good shape with low back pain causing 
much distress.  
 
Considering functional loss due to pain and painful motion 
under 38 C.F.R. §§ 4.40, 4.45, the findings on the initial 
examination of forward flexion limited with pain at 50 
degrees and the most recent finding of forward flexion 
limited to 70 degrees, which was further limited by pain 
after repetitive use, but the examiner was unable to describe 
the additional limitation of motion due to pain in terms of 
degrees of additional limitation of flexion, more nearly 
approximate the criteria for a 20 percent rating, that is, 
forward flexion greater than 30 degrees but not greater than 
60 degrees.  

As forward flexion of 30 degrees or less is not shown, the 
criteria for a 40 percent have not been met.  38 C.F.R. § 
4.71a, Diagnostic Code 5237. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in August 2004, 
the clinical findings have shown that the veteran meets the 
criteria for a 20 percent rating, but not the criteria for a 
40 percent rating. 

The veteran's representative argued for an extraschedular 
rating.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, the Board is not precluded 
from considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  For example, the record does not suggest 
that the veteran's lumbosacral strain requires frequent 
hospitalization.  Further, despite the veteran's report at 
the time of the August 2005 VA examination that her condition 
resulted in "2 times lost from work per week", such 
characterization is vague and is not accompanied by any 
employment records to confirm that the service-connected 
lumbosacral strain (to the exclusion of all other service-
connected disabilities) causes marked interference with 
employment.  For these reasons, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.  


ORDER

An initial disability rating of 20 percent for chronic 
lumbosacral strain is granted, subject the law and 
regulations, governing the award of monetary benefits. 


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


